DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amendment to correct the dependencies of claims 5 and 15.  Claim 15 has further been amended to delete the repeated word “the” on line 3 of claim 15 in the 24 March 2022 amendment.
The application has been amended as follows: 
5. (Currently amended) The adapter as set forth in claim 1, wherein the lower wall of the adapter housing is of a different shape than the upper wall such that the four connectors cannot be inserted into the receptacle in an inverted orientation.
15. (Currently amended) The adapter as set forth in claim 11, wherein the lower wall of the adapter housing is of a different shape than the upper wall such that the two connectors cannot be inserted into the receptacle in an inverted orientation.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-6, 9-10 and 21-26 are allowed.  As stated in the previous Office action mailed 12 April 2022, previously objected claim 3 has been rewritten in independent form as currently amended claim 1 to include the limitations of the base claim, intervening claims and the reworded limitations of objected to claim 3 and is now in conditions for allowance.  Claims 5-6, 9-10 and 21-26 are dependent on amended claim 1 and are therefore also allowable.
Claims 11, 15-16, 19-20 and 27-36 are allowed.  As stated in the previous Office action mailed 12 April 2022, previously objected claim 13 has been rewritten in independent form as currently amended claim 11 to include the limitations of the base claim, intervening claims and the reworded limitations of objected to claim 13 and is now in conditions for allowance.  Claims 15-16, 19-20 and 27-36 are dependent on amended claim 11 and are therefore also allowable.
Therefore, claims 1, 5-6, 9-11, 15-16 and 19-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874